PER CURIAM.
The Viscose Company filed in the District Court a bill of complaint against Walker D. Hines, Director General of Railroads, L. W. Baldwin, Regional Director, and certain carriers, reciting the act of the Director General of Railroads in supplementing and amending a certain freight classification, and praying (1) that they be enjoined from putting into effect and enforcing the provisions of the same, being Supplement No. 2 to Consolidated Freight Classification No. 1, designed to cancel the existing classification of artificial silk as a commodity of freight; (2) that they, the carrier defendants, be enjoined from refusing to accept from the Viscose Company artificial or fibre silk for transportation under classifications which existed prior to the effective date of said Supplement No. 2, or under such other classification as may be put into effect thereafter; and (3) that the defendants be enjoined from amending rule 3 of the said classification that artificial or fibre silk shall no longer be acceptable for transportation by said defendant carriers as freight. The court issued a preliminary injunction as asked by the first and second prayers of the bill, and, on final hearing, made the same perpetual. The defendants appealed. In order to be guided to a proper decision of the controversy appearing from the record, this court certified to the Supreme Court of the United States, under section 239 of the Judicial Code (Comp. St. § 1216), the following question or proposition of law: Did the District Court have jurisdiction to decide the matter raised by the complainant’s bill and thereupon to annul the said action of the Director General of Railroads and enjoin the carriers from complying therewith? The Supreme Court (254 U. S. -, 41 Sup Ct. 151, 65 L. Ed. -) has answered the question in the negative. Therefore we direct that the decree below be reversed.